 In the Matterof INDIANADESKCOMPANY,INC., EMPLOYERandLOCALNo. 331, UPHOLSTERERS'INTERNATIONALUNION OFNORTH AMERICA,AFL, PETITIONERCase No. 35-RC-136.-Decided March 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer ofthe National Labor Relations Board.The hearingofficer'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.At the hearing the Employer moved to dismissthe petition on the ground that an existing contract between it andthe Intervenor 1 constitutes a bar to this proceeding, and that the peti-tion was not timely filed.For reasons hereinafter discussed, themotion is denied.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-man panel consisting of the undersignedBoard Members.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The question concerning representation :On December 15, 1947, the Employer entered into a collective bar-gainingcontract with "United Furniture Workers of America andits Local No. 331-J or its successor." 3This contract was to remainin effect for 1 year from December 9, 1947, and contained a 60-day auto-matic renewal clause and a clause providing for reopening with respecti Local No 336, Furniture Workers of America, affiliated with United Paper Workers ofAmerica, CIO,was permitted to intervene at the hearing on the basis of the contract re-ferred to above.S The Employer's request for oral argument is hereby denied, inasmuch as the facts andissues in the case are adequately presented in the record and the Employer's brief.*Houston,Reynolds,and Murdock.This contract was- executed follgwing the election directed by the Board inMatter ofIndiana Desk Company, Inc,Case No 11-R-1064, 69 N L. R. B. 1083,71 N L.R. B. 486.which was won by the contracting union82 N. L.R. B., No. 9.103 104DECISIONSOF NATIONALLABOR RELATIONS BOARDto wages after June. 16, 1948, upon 60 days' notice by either party.During the term of this contract Local 331-J disaffiliated from theUnited Furniture Workers of America and under the name of Furni-tureWorkers of America, Local No. 336, obtained a charter from theUnited Paper Workers of America, CIO.On July 15, 1948, LocalNo. 336, the Intervenor herein, notified the Employer by letter ofthe new affiliation and requested recognition as the successor to LocalNo. 331-J and asked that the "presentagreement" be reopened.Ne-gotiationswere thereafter begun between the Employer and theIntervenor.On September 9, 1948, the Employer and the Intervenorexecuted anagreement whereby they agreed to continue the 1947 contract "in forceand effect without change to and including the 1st day of September,1949, exceptas said`Agreement' may be modified, amended or changedby thisagreement."The agreement of September 9 contained newprovisions with respect to wages and piece rates, and eliminated abonus plan and the wage reopening clause which appeared in the orig-inal contract.Insofar asthe record shows, no noticewas ever givenby either the Employer or the Intervenor, to the other, to the effectthat the contract of December 15, 1947, had been abandoned, or other-wise hadbecomeineffective in the period between the Intervenor's dis-affiliation from the United Furniture Workers of America, and theexecution of the new contract.On September 2, 1948, Upholsterers' International Union of NorthAmerica, AFL, herein called the International, notified the Employerby registered mail that it represented a majority of the Employer'semployees and requested a bargaining conference.On Monday, Sep-tember 13, the Board received the original petition filed herein.Thatpetition was executed and mailed by the International on Friday, Sep-tember 10, 1948. In the meantime, the Employer on September 11,1948, replied to the International's claim,denying knowledge of itsmajority,and refusing a conferenceon thebasisof the alleged con-tract with the Intervenor.Then, on October 2,1948, the Internationalanswered the Employer's letter ofSeptember11, 1948,and again in-dicated desirefor recognition.The Employermade no response tothis letter, and on October 28, 1948, the Petitionerfiled anamendedpetitionnamingLocal No. 331, Upholsterers'InternationalUnion ofNorth America, AFL, as the Petitioner,instead of the International,which, as noted above, had filed theoriginalpetitionon September 13,1948.Although not too clearlystated at the hearing or in its brief, theEmployer apparentlytakes theposition that the 1947 contractcoupledwith the contractof September 9, 1948,constitutes a bar to an election INDIANA DESK COMPANY, INC.105at this time. It also contends, as does the Intervenor, that in anyevent as the petition was not filed within 10 days of the representationclaim of September 2, 1948, the September 9, 1948, contract bars anelection under theGeneral Electric X-Raydoctrine.The Petitionercontends that the petition was timely filed with respect to the Bill Bdate of the original contract of December 9, 1947, and that the Em-ployer and the Intervenor executed a premature contract which is nota bar.We find that no bar exists to an immediate determination of repre-sentatives for the followingreasons :Ordinarily where a contract pro-vides for modification during its term, the negotiation or effectuationof such modification by the parties does not operate to remove thecontract as a bar to a rival claim, provided there is no extension of theterm of the contract.'However, where, as in the instant case, theparties not only open up the contract according to the modificationprovision, but also prematurely extend the expiration date of the con-tract, and the petition is otherwise timely filed, the contract cannotconstitute a bar.5Therefore, the petition having been filed prior to theoperative date of the automatic renewal clause, or Mill B date, of the1947 contract, that contract, even if still in effect, cannot operate asa barsMoreover, the petition, having been timely filed as to the 1947contract, is not barred by the 1948 contract, which was executed beforethe Mill B date of the 1947 contract and extended the expiration dateof that contract, resulting in a premature extention of the 1947contract.'The Intervenor takes the position that from the time of its dis-affiliation from the United Furniture Workers of America until theexecution of the 1948 contract, no contract was in effect.We find itunnecessary to decide this question because even if the 1948 contractwas a totally new contract executed after a period of time duringwhich no contract existed, we find for reasons stated below that thepetition was timely filed within the meaning and intent of theGeneralElectricX-Raydoctrine.8The claim was made September 2, 1948;4Matter of Miller Meters, Inc.,71 N. L. R B. 1331 ;Matter of Greenville FinishingCompany, Inc.,71 N. L. R. B. 436;Matter of S. it W. FineFoodsInc.,74 N. L. R. B. 1316.SMatter of Houston Packing Company,71 N. L. R. B. 1232 ;Matter of Teletype Cor-poration,79 N L. R B. 1044"Matter of Philip B. Wallace, Jr., George A. Wallace, Emily A. McPhee, d/b/a U. S. Pipeand Manufacturing Company, 78N. L. R B. 15.7Matter of Houston PackingCo., 71 N. L. R. B. 1232;Matter of Philip B. Wallace, Jr.,George A. Wallace, Emily A. McPhee, d/b/a U. S. Pipe and Manufacturing Company, 78N. L. R. B. 15;Matter of Continental CanCo., 78 N. L. R. B. 819;Matter of Teletype Cor-poration,79 N. L. It. B 1044.SMatter of General Electric X-Ray Corporation,67 N. L. R. B. 997, the Board held thatwhere a bare claim is presented, and a contract is executed between the time the claimismade andthe time the petition is filed, the petition must be filed within 10 days afterthe claim is made, or the contract operatesas a bar, unlessthere are extenuating circum-stances. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract was executed September 9, 1948; and the petition wasfiled Monday, September 13, 1948 (actually the eleventh day from thetime the claim was made).Ordinarily the petition, having been filed more than 10 days afterthe Petitioner makes its representation claim, would be barred by thecontract executed during that period and dismissed.However, in thiscase the petition was executed and mailed to the Regional Director'soffice by registered mail on Friday, September 10, 1948.As the Re-gional Director's office was closed on Saturday and Sunday, September11 and 12, the petition was not received and docketed there untilMonday, September 13. Under these circumstances, we do not believethat strict adherence to the 10-day rule of theGeneral Electric X-Raydoctrine would be warranted in this case.9We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) (1) and Section2 (6) and(7) of the Act.4.The Appropriate unit :The petitioner seeks a unit composed of all production and main-tenance employees, including watchmen, firemen, and intracity truckdrivers, but excluding office clerical employees, temporary employees,foremen, superintendents, and all other supervisors.0Some question exists as to the inclusion in the appropriate, unit ofthe following categories :Foremen:The Petitioner would include the four foremen in theproposed unit.The Employer and the Intervenor take no position ontheir inclusion or exclusion.Although these employees have noauthority to hire or discharge, they make effective recommendationsaffecting the hiring or discharge of employees.We shall thereforeexclude them from the appropriate unit 11Cabinet Makers:The Petitioner would include the cabinet makersin the proposed unit for the reasons that they are included in similarunits in other shops in the town, in which the Employer operates. TheEmployer and the Intervenor take no position with respect to theinclusion of these employees.Although the cabinet makerspossesssome slight control over their apprentices, they have no authority to9 Cf. Section 203.86, National Labor Relations Board Rules and Regulations-Series 5, asamended, which provides as follows :In computing any period of time prescribed or allowed by these rules,the day of theact, event, or default after which the designated period of time begins to run, is notto be includedThe last day of the period so computed is to be included unless it is aSunday or a legal holiday, in which event, the period runs until the end of the nextday, which is neither a Sunday nor a holiday.10 The Petitioner took the position at the hearing that a unit was desired which wasidentical with the one established by the Board in Case No. 11-R-1064, referred to infootnote 3.31Matter of Lloyd Corp., Ltd.,79 N.L. R. B. 1477. INDIANA DESK COMPANY, INC.107hire or discharge, or effectively to recommend such action. Therefore,we shall include them in the appropriate unit.Watchmen:The Petitioner would include the watchmen in the pro-posed unit.12The Employer and the Intervenor take no position ontheir inclusion.These employees spend 15 to 20 minutes out of eachhour in making rounds about the plant. The balance of their time theyspend in the boiler room where they keep the fire going in the boiler.According to established practice, we shall include them in the pro-posed production and maintenance unit.13We find that all production and maintenance employees at theEmployer's Jasper, Indiana, plant, including watchmen, cabinetmakers, firemen, and intracity truck drivers, but excluding officeclerical employees, temporary employees, foremen, superintendents,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b).DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Indiana Desk Company, Inc.,Jasper Indiana, an election by secret ballot shall be conducted as earlyas possible, but not later than 30 days from the date of this Direction,under the direction and supervision of the Regional Director for theRegion in which this case was heard, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by Local No.331, Upholsterers' International Union of North America, AFL, or byLocal No.. 336, Furniture Workers of America, affiliated with UnitedPaper Workers of America, CIO, or by neither.14The testimony at the hearing is conflicting with respect to whether there are twoor four watchmen."Matter of Steelweld Equipment Co., Ino.,76 N. L.R. B 831.14 Any participant in the election directed herein may,upon prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.